Case 7:18-cr-00581-KMK Document 86 Filed 07/10/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Re: Criminal Cases

11cr630
18cer581

18cr666 NOTICE OF TELECONFERENCE

19cr645 INFORMATION
19¢r530

11cr630
20cr125
14cr552
15¢r570

 

 

KENNETH M. KARAS, United States District Judge:
For the week of July 13, 2020, the Court will hold all criminal proceedings by telephone.
To access the teleconference, please use the following information:
Meeting Dial-In Number (USA toll-free): (888) 363-4749 Access Code: 7702195
Please enter the conference as a guest by pressing the pound sign (#).
Any requests for adjournments should be filed as soon as possible and clearly explain

why the conference should be adjourmed.

SO ORDERED.
he
Dated: July 10, 2020 i} 1
White Plains, New York fa ALES,
¥ ;
*

 

KENNETH M. KARAS
United States District Judge

 

 
